Citation Nr: 1511563	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  06-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's low back syndrome for the period prior to April 15, 2010.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's low back syndrome for the period on and after April 15, 2010.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1984 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Wichita, Kansas, Regional Office (RO) which denied an increased disability evaluation for the Veteran's low back syndrome.  In September 2007, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In November 2010, the Appeals Management Center (AMC) increased the evaluation for the Veteran's low back syndrome from 10 to 40 percent and effectuated the award as of April 15, 2010.  In July 2011, the Board remanded the issues of the evaluation of the Veteran's low back syndrome and entitlement to a TDIU to the RO for additional action.  In May 2013, the RO established service connection for right lower extremity radiculopathy and left lower extremity radiculopathy; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of August 28, 2008.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Low Back Syndrome

A January 2012 written statement from V. Palmeri, M.D., states that he was the Veteran's family doctor.  The doctor conveyed that the Veteran "still suffers from pain in his back, which is worsening" and "it is my opinion that his disability claim be reassessed."  A January 2012 written statement from A. Rudd, D.C., relates that he had treated the Veteran for eight years.  The doctor advanced that the Veteran's service-connected disability now encompassed lumbar spine degenerative disc disease which "warrant[s] a reevaluation of his disability status."  

The Veteran was last afforded a VA examination which addressed his lumbar spine in November 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of Drs. Palmeri and Rudd's written statements as to the progression of the Veteran's lumbar spine disorder since the November 2011 VA spine examination, the Board finds that further VA examination is necessary.  

Clinical documentation of Drs. Palmeri and Rudd's treatment of the Veteran's spine after January 2012 is not of record.  VA clinical documentation dated after October 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine disorder after November 2011 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact V. Palmeri, M.D., A. Rudd, D.C., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record including that pertaining to treatment of the Veteran after October 2012.  

3.  Schedule the Veteran for a VA spine examination in order to determine the nature and severity of his service-connected lumbar spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records, including the claims files, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate e period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)



Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

